Opinion by
Hurt, J.
§ 3 7 9. Sworn account; affidavit to. The statute [Rev. Stats, art. 2266] requires that the affidavit to the account must state that the account is “ due;” the affidavit in this case states “that the several items of said account respectively mature as there stated.” Held, that if such form of affidavit could be sustained — a form which drives the court to an inspection of each item of the account, and the date of their maturity — still in this case, by an inspection of the items and their respective dates at which each “mature,” we find, at the date of the affidavit, at least one of the items had not matured.
We are of opinion that each item must be due at the time the affidavit is made; and the fact that each matures before suit will not cure this defect.
Reversed and remanded.